Citation Nr: 0946208	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for a cervical spine 
disability (fracture of bilateral lamina at C2 and 
degenerative joint disease), evaluated as 10 percent 
disabling from March 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
North Little Rock, Arkansas, VA RO.  

In August 2009, the Veteran appeared at the North Little Rock 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  


REMAND

The Veteran contends that his cervical spine disorder has 
increased in severity; as such, he maintains he is entitled 
to a rating in excess of the 10 percent rating currently 
assigned.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The record reflects that service connection was granted by a 
rating action in August 2007; the RO assigned a 10 percent 
disability rating, effective March 30, 2007.  A notice of 
disagreement with the rating assigned was received in 
February 2008.  The Veteran was scheduled for a VA spine 
examination in April 2009 to determine the severity of his 
cervical spine disorder.  The record indicates that he failed 
to report for that examination, and the RO adjudicated his 
claim on the evidence of record pursuant to 38 C.F.R. 
§ 3.655(b).  

At his personal hearing in August 2009, the Veteran indicated 
that he never received notice of the examination scheduled in 
April 2009, and he expressed his willingness to report for 
another examination.  At that hearing, the Veteran also 
testified that the pain in his neck has increased in 
severity; he noted some grinding and clicking in his neck 
with turning and other motions.  The Veteran maintained that 
the August 2007 VA examiner never asked him whether he 
experienced pain during the examination.  The Veteran 
described the intensity of the pain as a 7 or 8 out of 10.  
The Veteran testified that his cervical spine disorder had 
become more disabling since his August 2007 VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  As noted, the Veteran has testified to the effect 
that his cervical spine disorder has grown more severe since 
the latest VA examination which took place more than two 
years ago in August 2007.  

Given the contention of worsening and the Veteran's testimony 
explaining why he failed to report for the April 2009 
examination, the Board finds that the veteran should be given 
one more opportunity to report for a VA examination in order 
to determine the severity of his cervical spine disorder.  
The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions: 

1.  The agency of original jurisdiction 
(AOJ) should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
cervical spine disability since August 
2007.  After securing any necessary 
release(s), obtain those records not 
already on file.  

2.  After obtaining any additional 
records, the Veteran should be afforded 
an examination to evaluate the severity 
of his service-connected cervical spine 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.  Specifically, the 
examiner must address the following:

(a) Whether the cervical spine 
disability causes weakened movement, 
excess fatigability, flare-ups, 
and/or incoordination, and if so, 
the examiner should comment on the 
severity of these manifestations on 
the ability of the Veteran to 
perform average employment in a 
civil occupation.  The functional 
losses should be equated to 
additional loss of motion (beyond 
that shown clinically).  If the 
severity of these manifestations 
cannot be so quantified, the 
examiner should explain.

(b) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the cervical spine 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the cervical 
spine disability.  The pain 
experienced by the Veteran should, 
like other functional losses, be 
equated to additional loss of motion 
(beyond that shown clinically).

3.  Thereafter, the AOJ should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC).  Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the Veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

